DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 15, and 17-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-14, 16, and 21-20 are cancelled.  Claim 15 is amended.

Response to Amendment
	The amendments filed on 17 Dec. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 21, and 27-30 under 35 USC 112, first paragraph as failing to comply with the written description requirement is withdrawn
	In view of Applicants amendments, the rejection of claims 15, 21, and 27-30 under 25 USC 112, second paragraph is withdrawn.
	In view of Applicants amendments, the rejection of claim 30 under 35 USC 103(a) as being unpatentable over Cesati et al. (WO 2011/097649 A1; published 11 Aug. 2011), in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isot.; published 2007) is withdrawn.
	In view of Applicants amendments, the rejection of claim 30 on the ground of nonstatuatory double patenting as being unpatentable over claims 1-15 of US patent No. 10,568,978 B2, in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesati et al. (WO 2011/097649 A1; published 11 Aug. 2011), in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isot.; published 2007) for the reasons cited in the Office action filed on 21 Sep. 2021

Applicants Arguments
	Applicants assert that Olbrich does not teach the use of a hydrophilic PTFE filter, but instead teaches hydrophobic PTFE filters, and hydrophilic PVDF filters.  One would not have arrived at the claimed invention from Olbrich.  There would have been no reasonable expectation of success since Olbrich directly teaches that only hydrophobic filters show a low amount of compound 1 adsorbed.  Olbrich does not provide any teaching or motivation that the surface modification provides any advantages.  For example, Olbrich does not test or provide data for hydrophobic PVDF filter.
	As can be seen in Figs. 2 and 3, the hydrophilic PVDF filter consistently provides lower recovery and greater retention of the imaging agent across a variety of conditions.  Olbrich fails to teach the unexpected effects on retention and recovery across different filter types as shown in Figs. 2 and 3.
	The Office has provided no scientific rationale for why a person of ordinary skill in the art seeking to improve on the PVDF filter of Cesati would seek to modify Cesati using the PTFE filter taught by Kalen.  Kalen is filter different composition comprising different components and compounds than the Cesati compositions.  The Office has failed to establish why the person of ordinary skill would have selected and combined the Kalen and Cesati references and their teaching as proposed by the examiner.


17 Dec. 2021 have been fully considered but they are not persuasive. Cesati teaches passing a composition comprising flurpiridaz F-18 through a filter to achieve a filtered composition wherein the composition is in the form of an aqueous solution comprising 3-5% ethanol.  Cesati teaches that the filter may be a PVDF sterilizing filter or other suitable sterilizing filter and so Cesati provides a teaching suggestion and motivation to test other suitable sterilizing filters for passing through a composition comprising flurpiridaz F-18.  Olbrich was relied on for teaching that a critical loss of fluoro labeled ingredient is observed in many cases during the sterile filtration step.  Olbrich teaches a different fluoro labeled ingredient than Cesati and a different fluoro labeled ingredient composition than Cesati.  A person of ordinary skill in the art would not expect that the composition comprising flurpiridaz F-18 in Cesati would show the same adsorption profile on same filter material as the composition in Olbrich.  Olbrich tested a Millipore Millex PVDF filter (hydrophobic material rendered hydrophilic by surface modification).  Analysis of assay in filtrate was 97.3%.  Kalen discloses the Millex-LG hydrophilic fluoropore (PTFE) filter for use with a fluoro labeled ingredient.  The Millex-LG hydrophilic fluoropore filter is hydrophobic material rendered hydrophilic by surface modification.  A person of ordinary skill in the art would have been motivated to pass the composition comprising flurpiridaz F-18 in Cesati through the Millex-LG hydrophilic fluoropore filter in Kalen because Kalen teaches that the Millex-LG hydrophilic fluoropore is suitable for sterile filtration of 18F-labeled radiopharmaceuticals.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978 B2, in view of Olbrich et al. . 

Applicants Arguments
	Olbrich does not teach or suggest that hydrophilic PTFE filters are suitable for filtering radiopharmaceuticals, and teaches that only hydrophobic filters demonstrate low adsorption of radiopharmaceuticals.

Applicant's arguments filed 17 Dec. 2021 have been fully considered but they are not persuasive for the reasons discussed above.  Olbrich teaches that a critical loss of fluoro labeled ingredient is observed in many cases during the sterile filtration step.  Olbrich tested a Millipore Millex PVDF filter (hydrophobic material rendered hydrophilic by surface modification).  Analysis of assay in filtrate was 97.3%.  Kalen discloses the Millex-LG hydrophilic fluoropore (PTFE) filter for use with a fluoro labeled ingredient.  The Millex-LG hydrophilic fluoropore filter is hydrophobic material rendered hydrophilic by surface modification.  A person of ordinary skill in the art would have been motivated to pass the composition comprising flurpiridaz F-18 in claims 1-15 of U.S. Patent No. 10,568,978 B2 through the Millex-LG hydrophilic fluoropore filter in Kalen because Kalen teaches that the Millex-LG hydrophilic fluoropore is suitable for sterile filtration of 18F-labeled radiopharmaceuticals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618